        


Exhibit 10.48


POST HOLDINGS, INC.
RESTRICTED STOCK UNIT AGREEMENT




POST HOLDINGS, INC. (the “Company”), hereby grants to the individual named below
(the “Grantee”) an award of restricted stock units (the “Restricted Stock
Units”) set forth below, effective on the Date of Grant set forth below, subject
to the Grantee timely executing and delivering to the Company, pursuant to such
procedures as the Company will establish from time to time, this Restricted
Stock Unit Agreement (this “Agreement”). The Restricted Stock Units shall vest
and become payable in Shares according to the vesting schedule described below,
subject to earlier termination of the Restricted Stock Units, as provided in
this Agreement and the terms and conditions of the Post Holdings, Inc. 2016
Long-Term Incentive Plan (the “Plan”). Capitalized terms used but not defined in
this Agreement shall have the same definitions as in the Plan.


Grantee:
 
Number of Restricted Stock Units:
 
Date of Grant:
 
Vesting Schedule: 
Full vesting on the second (2nd) anniversary of the Date of Grant (two-year
cliff vesting)



1.Grant Award. Each Restricted Stock Unit represents the right to receive one
Share with respect to each Restricted Stock Unit that vests as set forth in the
vesting schedule above and in Section 2 (such date, the “Vesting Date”, and the
portion of the Restricted Stock Units that vests on such date is hereafter
referred to as the “Vested Units”).
2.Vesting and Forfeiture.
(a)    Time of Vesting. The vesting of Restricted Stock Units on a Vesting Date
is, in all cases, subject to the Grantee’s continued employment with the Company
(or its Affiliates or Parent, as applicable) through the applicable Vesting Date
set forth above. Notwithstanding the foregoing:
(i)
If the Grantee’s employment with the Company or its Affiliates or Parent is
involuntarily terminated without Cause before the original Vesting Date set
forth in the Vesting Schedule above, and the accelerated vesting provisions set
forth in Section 2(b) hereof do not apply, a number of Restricted Stock Units
will vest and become Vested Units upon the Grantee’s termination of employment,
as follows: (A) if the termination of employment occurs on or before the first
anniversary of the Date of Grant, the number of Restricted Stock Units that vest
will be one-half of the total number of Restricted Stock Units granted as set
forth above; and (B) if the termination of employment occurs after the first
anniversary of the Date of Grant but before the second anniversary of the Date
of Grant, all of the Restricted Stock Units granted as set forth above will vest
(by way of example, if such termination of employment without Cause occurs 13
months following the Date of Grant, all of the Restricted Stock Units would vest
under this Section 2(a)(i)); and

(ii)
All unvested Restricted Stock Units will become Vested Units as of the date of
the Grantee’s death or Disability, if such events occur prior to the applicable
Vesting Date.

(b)    Accelerated Vesting. In addition to the accelerated vesting that may
occur following a Change in Control pursuant to Section 6(g) of the Plan, in the
event the Grantee’s employment with the Company or its Affiliates or Parent will
terminate as a result of the Grantee being employed with a business unit or
Subsidiary of the Company that is intended to be transferred to an unaffiliated
person, and as a result such business unit or Subsidiary will cease to be a part
or Affiliate of the Company or its Parent, and such unaffiliated person or its
affiliates does not agree to assume in writing, on substantially the same terms,
the Restricted Stock Units and the obligations hereunder, the unvested
Restricted Stock Units shall become Vested Units as of immediately prior to the
date such transfer is


Version May 2018

--------------------------------------------------------------------------------

        


consummated and otherwise treated in accordance with the Agreement and the Plan
and the requirements of Section 409A of the Code.
(c)    Forfeiture Upon Termination of Employment. Except as specifically
provided in Sections 2(a) and (b), in the event that the Grantee’s employment
terminates for any reason or no reason, with or without Cause, voluntarily or
involuntarily, the Grantee shall forfeit all Restricted Stock Units which are
not, as of the time of such termination, Vested Units, and the Grantee shall not
be entitled to any payment or other consideration with respect thereto.
3.Settlement of the Vested Units.
(a)    Settlement. Subject to all the terms and conditions set forth in this
Agreement and the Plan, the Company shall issue to the Grantee a number of
Shares equal to the number of Vested Units no later than sixty (60) days after
the applicable Vesting Date.
(b)    Compliance with Laws. The grant of the Restricted Stock Units and
issuance of Shares upon settlement of the Vested Units shall be subject to and
in compliance with all applicable requirements of federal, state and foreign law
with respect to such securities, other law or regulations and the requirements
of any stock exchange or market system upon which the Stock may then be listed.
The Company’s inability to obtain permission or other authorization from any
relevant regulatory body necessary to the lawful issuance of any Shares subject
to the Vested Units shall relieve the Company of any liability in respect of the
failure to issue such Shares as to which such requisite authority was not
obtained. As a condition to the settlement of the Vested Units, the Company may
require the Grantee to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto.
(c)    Registration. Shares issued in settlement of the Vested Units shall be
registered in the name of the Grantee. Such Shares may be issued either in
certificated or book entry form. In either event, the certificate or book entry
account shall bear such restrictive legends or restrictions as the Company, in
its sole discretion, shall require.
4.Incorporation of the Plan by Reference. The award of Restricted Stock Units
pursuant to this Agreement is granted under, and expressly subject to, the terms
and provisions of the Plan, which terms and provisions are incorporated herein
by reference. The Grantee hereby acknowledges that a copy of the Plan has been
made and remains available to the Grantee.
5.Committee Discretion. This Award has been made pursuant to a determination
made by the Committee. Notwithstanding anything to the contrary herein, the
Committee shall have the authority as set forth in the Plan.
6.No Right to Continued Employment. Nothing in this Agreement shall be deemed to
create any limitation or restriction on such rights as the Company or its
Affiliates or Parent otherwise would have to terminate the employment of the
Grantee at any time for any reason.
7.Withholding of Taxes. In addition to any rights the Company may have pursuant
to Section 13(d) of the Plan, the Company shall make such provisions for the
withholding or payment of taxes as it deems necessary under applicable law and
shall have the right to deduct from payments of any kind otherwise due to the
Grantee or alternatively to require the Grantee to remit to the Company an
amount in cash, by wire transfer of immediately available funds, certified check
or such other form as may be acceptable to the Company, sufficient to satisfy at
the time when due any federal, state, or local taxes or other withholdings of
any kind required by law to be withheld with respect to the Restricted Stock
Units.
8.Entire Agreement. This Agreement and the Plan contain the entire understanding
of the parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations between the parties with respect to
the subject matter hereof.
9.Governing Law. To the extent federal law does not otherwise control, this
Agreement shall be governed by the laws of the State of Missouri, without giving
effect to principles of conflicts of laws. The Grantee


2

--------------------------------------------------------------------------------

        


shall be solely responsible to seek advice as to the laws of any jurisdiction to
which he or she may be subject, and participation by the Grantee in the Plan
shall be on the basis of a warranty by the Grantee that he or she may lawfully
so participate without the Company being in breach of the laws of any such
jurisdiction.
10.Not Assignable or Transferable. Restricted Stock Units shall not be
assignable or transferable other than by will or by the laws of descent and
distribution. Notwithstanding the foregoing, the Grantee may request
authorization from the Committee to assign his or her rights with respect to the
Restricted Stock Units granted herein to a trust or custodianship, the
beneficiaries of which may include only the Grantee, the Grantee’s spouse or the
Grantee’s lineal descendants (by blood or adoption), and, if the Committee
grants such authorization, the Grantee may assign his or her rights accordingly.
In the event of any such assignment, such trust or custodianship shall be
subject to all the restrictions, obligations, and responsibilities as apply to
the Grantee under the Plan and this Agreement and shall be entitled to all the
rights of the Grantee under the Plan.
11.Specified Employee Delay and Separation. Notwithstanding anything herein to
the contrary, in the event that the Grantee is determined to be a specified
employee within the meaning of Section 409A of the Code, payment on account of
termination of employment shall be made on the earlier of the first payroll date
which is more than six months following the date of the Grantee’s termination of
employment, or the Grantee’s death, in any event only to the extent required to
avoid any adverse tax consequences under Section 409A of the Code. References to
termination of employment and similar phrases or terms under this Agreement
shall mean a “separation from service” within the meaning of Section 409A of the
Code, to the extent necessary to comply with Section 409A of the Code.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf, and the Grantee has signed this Agreement to evidence his or her
acceptance of the terms hereof, all as of the Date of Grant.
Post Holdings, Inc.
 
Grantee
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 





3